Title: From Thomas Jefferson to Albert Gallatin, 12 July 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Washington July 12. 04.
               
               I have this moment been called on by mr Hoffman & mr Rapp on the subject which will be explained to you in the memorial now inclosed. they became sensible that the matter rested with Congress only; but 200. of the people being arrived at Baltimore and two ships hourly expected with as many more each, they cannot remain here till the meeting of Congress for want of funds. they will therefore proceed to the place which mr Rapp (who has been exploring the country) has pitched on, on Sandy creek of Muskingham river, where they wish to have 40,000. as. at the usual price, but with longer indulgence as to the time of paiment. I told them I would immediately write to you to consider what we could do for them. I supposed we could forbid our officers to disturb them if they sat down on our lands; but that you could best judge whether we could prevent Speculators from locating & purchasing the lands the moment they should sit down on them, with a view to screw money from them, and could best advise them how to proceed to secure themselves till Congress should meet and determine whether they may have an indulgence of any sort. will you be so good as to consider of it, and to address a letter to mr Hoffman their friend at Baltimore giving them the best advice you can? I told them I would write to them on recieving your answer; but it is much better it should come from you to them direct, as I shall be gone hence in ten days. the Osages arrived yesterday, have been recieved to-day & will enter on business tomorrow. they are twelve men & two boys, and certainly the most gigantic men we have ever seen. Affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            